Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 7/14/22 is acknowledged.  The traversal is on the ground(s) that there is no search and/or examination burden.  This is not found persuasive because each of the species comprises distinct qualities that require separate searching and examination including evaluating divergent prior art. For example, evaluation of the different species requires separately searching two channel versus single channel sensors, and tertiary lock sensors, and different arrangements of signals delivered to sub-modules and the fadec. 
The requirement is still deemed proper and is therefore made FINAL. It is noted that Species 1, Figure 1, is drawn to two-channel sensors of the primary locks and two-channel sensors of the motor/position of the cowl. Therefore, claims 9-11 are withdrawn; claim 9 is drawn to species 2 or 4; claim 10 is drawn to species 3 or 4; claim 11 is drawn to species 3 or 4.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 10a, 10b as described in paragraphs 70 and 74.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6b’, 6b”, 6a’, 6a” in Fig 1, 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because: “a thrust reverser equipping a nacelle” is not grammatically correct, as a thrust reverser is generally part of a nacelle.  Examiner suggests “a thrust reverser of a nacelle”.  Appropriate correction is required.
Claim 4 is objected to because: “between an initial time to, corresponding to” appears to be in error for “between an initial time, corresponding to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 6 and 8, “the motor”, “the full authority electronic regulation unit”, and “the motor sensor” are all indefinite because “at least one motor”, “at least one full authority electronic regulation unit”, and “at least one motor sensor” were previously defined. It is unclear if there is a single element of each, or if there is a possible plurality.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0321635 (Mansouri) in view of US 2004/0118974 (Colotte).
Regarding claim 1-2, Mansouri teaches an architecture for controlling and/or supervising at least one actuator of a movable cowl of a thrust reverser equipping a nacelle (Fig 1-2, para 21; thrust reverser movable cowl 2), the at least one actuator being powered by at least one motor (actuators 21-24; motors 11, 12; para 22-26), the at one least actuator comprising at least one motor sensor to provide a servo-control of the at least one motor depending on setpoints (para 33-34; setpoints Cm1 and Cm2; motor sensors 41, 42), wherein the architecture comprises a control system for processing information generated by the at least one motor sensor (control system 43), wherein the at least one motor sensor is an angular sensor configured to generate the information from an angle measurement of a rotor of the at least one motor (para 33; sensors detect an angular position/measurement of the motors; angular position requires a rotating rotor).
Mansouri does not teach the control system being electronic and calculating, from the information, a position of the movable cowl of the thrust reverser. However, Colotte teaches that control systems may be electronic and may calculate, from information received from a sensor, a position of the movable cowl (see para 29-34; electronic control units 18a, 18b receives information from sensor 40 and calculates and transmits data on the position of the door/cowl). It would have been obvious to one of ordinary skill in the art at the time of filing to make the control system of Mansouri electronic and calculate, from information received from a sensor, a position of the movable cowl, as taught by Colotte. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the control system of Mansouri electronic and calculating, from information received from a sensor, a position of the movable cowl yields predictable results.
Regarding claim 5, 12, Mansouri in view of Colotte further teaches the electronic control system comprises at least one full authority electronic regulation unit of the at least one motor of the at least one actuator (Colotte; “full authority electronic regulation unit” is construed as any one or more of 20, 20a, 20b, 18a, and 18b; with regards to claim 12, the two units would be any two – e.g. 20a and 20b; 18a and 18b). It would have been obvious to one of ordinary skill in the art at the time of filing to make the electronic control system comprise at least one full authority electronic regulation unit of the at least one motor of the at least one actuator in order to control the movement of the cowl and other components, as taught by Colotte. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the electronic control system comprise at least one, or two, full authority electronic regulation unit of the at least one motor of the at least one actuator yields predictable results. 
Regarding claim 6-7, Mansouri in view of Colotte further teaches the electronic control system comprises an electronic control unit dedicated to the servo-control of the motor, and electrically connected to the full authority electronic regulation unit, the motor sensor being electrically connected to the electronic control unit (Colotte; Fig 1-2, para 30-32; electronic control unit 20 is connected to the full authority electronic regulation unit 20a, 20b, 18a, 18b; and is electrically connected to sensors 40, 42, 43), the electronic control unit is integrated into the at least one full authority electronic regulation unit (if the at least one full authority electronic regulation unit is construed as 20a, 20b, then the electronic control unit 20 is integrated into the regulation unit, as they form a single unit – see Fig 2; alternatively, if the at least one full authority electronic regulation unit is construed as 18a, 18b, Colotte teaches that they may be integrated with the electronic control unit 20 – see para 18). It would have been obvious to one of ordinary skill in the art at the time of filing to make the electronic control system comprising an electronic control unit dedicated to the servo-control of the motor, and electrically connected to the full authority electronic regulation unit, the motor sensor being electrically connected to the electronic control unit and the electronic control unit is integrated into the at least one full authority electronic regulation unit, as taught by Colotte. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the electronic control system comprising an electronic control unit dedicated to the servo-control of the motor, and electrically connected to the full authority electronic regulation unit, the motor sensor being electrically connected to the electronic control unit and the electronic control unit is integrated into the at least one full authority electronic regulation unit yields predictable results.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0321635 (Mansouri) in view of US 2004/0118974 (Colotte) as applied to claim 2 above, and further in view of US 2010/0168982 (Maalioune) and US 2014/0116024 (Channel).
Regarding claim 3, Mansouri in view of Colotte fails to teach, in an in-flight configuration, the architecture is configured to detect a movement of the movable cowl of the thrust reverser from a calculation, by the electronic control system, of a difference of two angle measurements of the rotor by the at least one motor sensor at two distinct times. However, Maalioune teaches an architecture is configured to detect a movement of the movable cowl of the thrust reverser (Fig 2; movable cowl 2 of thrust reverser) from a calculation, by the electronic control system, of a difference of two angle measurements of the rotor by the at least one motor sensor at two distinct times (para 44-57; relative position sensor 17 supplies information on the trend of the movement of the moving part of the motor – i.e. rotation of the motor over time – and calculates movement/position of the movable cowl therefrom). Channel teaches that it was known in the art to minimize the possibility of deploying the thrust reverser in-flight (para 51). Detecting movement of the thrust reverser cowl (as taught by Maalioune), in order to provide active control of the thrust reverser during an in-flight condition, would have been obvious in order to further reduce the risk of in-flight deployment of the thrust reverser. It would have been obvious to one of ordinary skill in the art at the time of filing to, in an in-flight configuration, configure the architecture to detect a movement of the movable cowl of the thrust reverser from a calculation, by the electronic control system, of a difference of two angle measurements of the rotor by the at least one motor sensor at two distinct times, as taught by Maalioune and Channel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, configuring the architecture in an in-flight configuration to detect a movement of the movable cowl of the thrust reverser from a calculation, by the electronic control system, of a difference of two angle measurements of the rotor by the at least one motor sensor at two distinct times yields predictable results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0321635 (Mansouri) in view of US 2004/0118974 (Colotte) as applied to claim 2 above, and further in view of US 2010/0168982 (Maalioune)
Regarding claim 4, Mansouri in view of Colotte fails to teach in a thrust reversal configuration, the architecture is configured to calculate, from the electronic control system, an absolute position of the movable cowl of the thrust reverser depending on an integral of an angle measurement of the rotor between an initial time to, corresponding to an initial position of the movable cowl, and a given time t. However, Maalioune teaches an architecture is configured to calculate, in a thrust reversal configuration, from the electronic control system, an absolute position of the movable cowl of the thrust reverser (Fig 2; movable cowl 2 of thrust reverser) depending on an integral of an angle measurement of the rotor between an initial time to, corresponding to an initial position of the movable cowl, and a given time t (para 44-57; relative position sensor 17 supplies information on the trend of the movement of the moving part of the motor – i.e. rotation of the motor over time – and calculates the position of the movable cowl therefrom; the absolute position of the cowl Pi is calculated depending on an integral of Prel, which is “the trend of the movement of the moving part of the motor” – see para 46; the calculation is taken from an initial time to a “given” time – at the instantaneous position). It would have been obvious to one of ordinary skill in the art at the time of filing to, in a thrust reversal configuration, make the architecture configured to calculate, from the electronic control system, an absolute position of the movable cowl of the thrust reverser depending on an integral of an angle measurement of the rotor between an initial time to, corresponding to an initial position of the movable cowl, and a given time t, in order to provide improved operation, as taught by Maalioune (para 12-13). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the architecture configured to calculate, in a thrust reversal configuration, from the electronic control system, an absolute position of the movable cowl of the thrust reverser depending on an integral of an angle measurement of the rotor between an initial time to, corresponding to an initial position of the movable cowl, and a given time t yields predictable results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0321635 (Mansouri) in view of US 2004/0118974 (Colotte) as applied to claim 5 above, and further in view of US 2018/0304991 (Kudrna).
Regarding claim 8, Mansouri in view of Colotte teaches sensors of a state of primary locks of the movable cowl, the sensors being electrically connected to the full authority electronic regulation unit (Colotte, Fig 1-2; para 24-28, 31; at least two sensors 42 detect a state of primary latches/locks 36; the sensors may be proximity sensors; sensors are electrically connected to 18a, 18b, 20a, 20b), but fails to teach that the sensors are two-channel sensors. However, Kudrna teaches that proximity sensors may be two-channel sensors (para 66; sensor 40 may be a proximity sensor; para 73; sensor 40 may have a two-channel configuration). It would have been obvious to one of ordinary skill in the art at the time of filing to provide two two-channel sensors of a state of primary locks of the movable cowl of the thrust reverser, each two-channel sensor being electrically connected to the full authority electronic regulation unit, in order to provide reliable data regarding the state of the locks, as taught by Colotte and Kudrna. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing two two-channel sensors of a state of primary locks of the movable cowl of the thrust reverser, each two-channel sensor being electrically connected to the full authority electronic regulation unit yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741